Title: From George Washington to Brigadier General James Clinton, 22 February 1779
From: Washington, George
To: Clinton, James


Dear Sir
Head Quarters Middle Brook 22d February 1779

Inclosed you have a Copy of the arrangement of the New York line as transmitted to me by the Board of War for a final revisal before the Commissions are issued. As your Brigade is a good deal scattered, I must request you to take the most speedy method of finding whether any alterations have since happened by resignation or otherwise. Should there remain any dispute respecting Rank it must be determined by the Regulations of Congress published in the General Orders of the 24th Novemr last, Copy of which has been transmitted to you by the Adjutant General. Should any promotion arise in consequence of resignation or other Causes, it must take place Regimentally as high as Captains, and from thence upwards in the line of the State. As soon as you can get the matters before referred to ascertained, be pleased to return the arrangement to me, that I may send it back to the Board of War and obtain the Commissions. You will inform the Officers that when Commissions are once issued there will be no admission of any future claims. I am Sir Your most obt Servt
Go: Washington
